Citation Nr: 0740850	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  95-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

2.  Entitlement to a certificate of eligibility for special 
home adaptations.

3.  Entitlement to an effective date earlier than January 31, 
1996 for the grant of service connection for coronary artery 
disease.

4.  Entitlement to an effective date earlier than January 31, 
1996 for the grant of special monthly compensation based on 
housebound status.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 

This case comes before the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Procedural history

Specially adapted housing and special home adaptations

In an August 1996 rating decision, the veteran's claim of 
entitlement to certificates of eligibility for specially 
adapted housing and for special home adaptations was denied.  
The veteran perfected an appeal of those denials.

In November 1999, the Board remanded those claims for further 
development.  
In November 2000, the Board denied entitlement to 
certificates of eligibility for specially adapted housing and 
for special home adaptations.  

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeal for Veterans Claims (the 
Court) which, by means of an Order issued in December 2001, 
vacated the Board's November 2000 decision and remanded the 
appeal to the Board for readjudication.  Such action was 
accomplished by the Board in August 2002, when it rendered a 
decision again denying, in pertinent part, the veteran's 
claims of entitlement to certificates of eligibility for 
specially adapted housing and for special home adaptations.  
The veteran again appealed to the Court.

In an October 2004 Joint Motion for Partial Remand, the 
parties agreed to remand the issues of entitlement to 
certificates of eligibility for specially adapted housing and 
for special home adaptations in order to accomplish further 
evidentiary development.  This Joint Motion was implemented 
by the Court by means of an Order issued in November 2004.

In August 2005, the Board remanded these issues for further 
development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in October 2006 which continued the previous 
denials of entitlement to certificates of eligibility for 
specially adapted housing and for special home adaptations.  
These issues are again before the Board.

Entitlement to an earlier effective date for service 
connection for coronary artery disease

In the November 1999 decision, the Board granted service 
connection for coronary artery disease as secondary to 
service-connected post-traumatic stress disorder (PTSD).  In 
a May 2000 rating decision, a noncompensable (zero percent) 
disability rating was assigned effective January 31, 1996.  

In October 2004, representatives of the veteran and VA 
entered into a "Stipulated Agreement" in which the parties 
agreed, in pertinent part, as follows: the veteran was to be 
assigned a 100 percent disability evaluation for service-
connected coronary artery disease, and the RO was to assign 
appropriate effective date(s) for the award of any benefit(s) 
arising from the Stipulated Agreement.

In a February 2005 rating decision, the RO, pursuant to the 
settlement agreement, assigned the 100 percent disability 
rating for the service-connected coronary artery disease back 
to the date of service connection.  The veteran perfected an 
appeal as to the effective date.




Entitlement to an earlier effective date for the award of 
special monthly compensation (SMC) based on housebound status

In an August 1996 rating decision, SMC based on the need for 
regular aid and attendance, or on the account of housebound 
status was denied.  The veteran perfected an appeal as to 
that denial.

In November 1999, the Board remanded that claim for further 
development.  In November 2000, the Board denied entitlement 
to SMC based on the need for regular aid and attendance, or 
on the account of housebound status.  

The veteran appealed the Board's November 2000 decision to 
the Court which, by means of an Order issued in December 
2001, vacated the Board's November 2000 decision and remanded 
the appeal to the Board for readjudication.  Such action was 
accomplished by the Board in August 2002, when it rendered a 
decision again denying, in pertinent part, the veteran's 
claim of entitlement to SMC based on the need for regular aid 
and attendance, or on the account of housebound status.  The 
veteran again appealed to the Court.

In October 2004, representatives of the veteran and VA 
entered into a Joint Motion to Terminate That Part of the 
Appeal Addressing the Issue of Entitlement to Special Monthly 
Compensation, whereby the parties entered into a "Stipulated 
Agreement" in which the parties agreed, in pertinent part, as 
follows: the veteran was to be awarded disability 
compensation benefits under the provisions of 38 U.S.C. 
§ 1114(s), and the RO was to assign the appropriate effective 
date(s) for the award of any benefit(s) arising from this 
Stipulated Agreement.  This Joint Motion was implemented by 
the Court by means of an Order issued in November 2004.

In a February 2005 rating decision, the RO, pursuant to the 
settlement agreement, assigned an effective date of January 
31, 1996 for the award of SMC based on housebound status 
under 38 U.S.C. § 1114(s).  The veteran perfected an appeal 
as to the effective date of the award of SMC based on 
housebound status under 38 U.S.C. § 1114(s).

Additional evidence

In 2006, the veteran submitted recent medical evidence that 
is not pertinent to the earlier effective dates issues and 
was not considered by the agency of original jurisdiction 
(AOJ) as to those issues.  In November 2006, the veteran 
submitted a private medical statement from Dr. S.W., M.D., 
which was not considered by the AOJ as to housing issues.  In 
October 2007, the veteran waived initial AOJ consideration of 
such evidence.  See 38 C.F.R. § 20.1304 (2007).

Representation

The veteran has been represented at various times in the past 
by private attorneys and by Vietnam Veterans of America.  

A veteran may not be represented by two different 
representatives in connection with the same issue.  Because 
there was some ambiguity as to who represented the veteran, a 
letter was sent to the veteran by the Board on July 12, 2007 
in which he was asked to clarify whether his representative 
is the Vietnam Veterans of America or Daniel D. Wedemeyer, 
Attorney at Law.  In August 2007, the veteran completed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, designating Vietnam Veterans of 
America as his representative.  That same month, the veteran 
informed Mr. Wedemeyer that he was no longer the veteran's 
counsel.  Thus, Vietnam Veterans of America is the veteran's 
representative.

Issue not before the Board at this time

In a July 2006 rating decision, SMC based on the need for 
regular aid and attendance under 38 U.S.C. § 1114(l) was 
granted effective January 31, 1996.  
To the Board's knowledge, the veteran has not disagreed with 
that determination as to the effective date.  Therefore, that 
issue is not in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: PTSD, rated as 100 percent disabling; coronary 
artery disease, rated as 100 percent disabling; and type 2 
diabetes mellitus with neuropathy, rated as 20 percent 
disabling.  

2.  The medical and other evidence of record indicates that 
the veteran effectively has loss of use of both legs, such as 
to preclude locomotion without the aid of a walker or a 
wheelchair, due to his service-connected coronary artery 
disease.

3.  In a November 1999 decision, the Board granted service 
connection for coronary artery disease as secondary to the 
service-connected post-traumatic stress disorder (PTSD).  In 
a May 2000 rating decision, the RO assigned an effective date 
of January 31, 1996 for the grant of service connection for 
coronary artery disease.  The veteran was informed of that 
determination and of his appeal rights by way of a letter 
dated May 19, 2000.

4.  The veteran did not file a notice of disagreement 
regarding the effective date for the grant of service 
connection for coronary artery disease within one year after 
he was sent notice of the May 2000 rating decision.

5.  The veteran first implicitly or explicitly raised the 
matter of his entitlement to an earlier effective date for 
service connection for coronary artery disease in June 2006. 

6.  On October 21, 1994, the veteran raised the issue of 
entitlement to SMC based on housebound status.

7.  Prior to January 31, 1996, the veteran only had one 
service-connected disability, PTSD, which was rated 100 
percent disabling effective October 21, 1994.

8.  The medical and other evidence of record does not show 
that prior to January 31, 1996, the veteran was permanently 
housebound by reason of his service-connected PTSD.

CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. 
§§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2007).

2.  In light of the grant of a certificate for specially 
adapted housing, the veteran's claim of entitlement to a 
certificate of eligibility for special home adaptations is 
dismissed as moot.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2007).

3.  The veteran's initial disagreement with the effective 
date assigned for the grant of service connection for 
coronary artery disease was not timely filed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria for an effective date earlier than January 
31, 1996 for the grant of SMC on the account of housebound 
status have not been met.  38 U.S.C.A. §§ 1114(s), 5110 (West 
2002); 38 C.F.R. §§ 3.350(i), 3.400, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to certificates of 
eligibility for specially adapted housing and for special 
home adaptations, and earlier effective dates for the grant 
of service connection for coronary artery disease and for the 
award of SMC based on housebound status.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In November 1999, the Board remanded the claims for 
entitlement to certificates of eligibility for specially 
adapted housing and for special home adaptations for 
readjudication in light of the grant of service connection 
for coronary artery disease.  In August 2005, the Board 
remanded these claims again for further development -   
specifically a VA examination and medical nexus opinion - 
pursuant to the November 2004 Court Order implementing the 
October 2004 Joint Motion for Partial Remand.  In January 
2006 the veteran underwent a VA medical examination, and in 
February 2006 a VA medical nexus opinion was obtained.  The 
RO then readjudciated the veteran's claims via the October 
2006 SSOC.  

The Board finds that the RO has complied with the directives 
of the Board remands, to the extent necessary to adjudicate 
these claims.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As is discussed below, the Board's decision has resulted in 
allowance of entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  It is not 
the Board's responsibility to assign an effective date 
therefor.  The Board notes that although the RO has not 
provided notice regarding effective date pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is confident that prior to assigning an effective date, the 
AOJ will provide the veteran and his representative with 
appropriate notice under Dingess/Hartman.

In light of the allowance of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran's claim of entitlement to a certificate 
of eligibility for special home adaptations is dismissed as 
moot.  As discussed below, the veteran's claim of entitlement 
to an effective date earlier than January 31, 1996 for the 
grant of service connection for coronary artery disease is 
being dismissed by the Board because the veteran did not 
raise the earlier effective date issue in a timely fashion.  
The claims are therefore being dismissed based on the law.  
Whatever facts are necessary to adjudicate the claim are 
contained in the claims folder.  Thus, notice or assistance 
to the veteran would be fruitless.

As to the claim of an effective date earlier than January 31, 
1996 for the grant of special monthly compensation on the 
account of housebound status, there is no VCAA letter of 
record.  However, no VCAA notice is necessary in this case 
because, as is more thoroughly discussed below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See generally Nelson v. Principi, 
18 Vet. App. 407, 410 (2004).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  Moreover, it is amply apparent from the multi-
volume record in this case as well as the extensive 
procedural history that the veteran is well aware of what is 
required of him and of VA.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who has presented argument on his behalf.  He 
has not requested a Board hearing. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

Relevant law and regulations

Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2007).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2007).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2007).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. § 4.21 (2007) 
[application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2007).

Analysis

In the present case, the veteran's service-connected 
disabilities are the following: PTSD, rated as 100 percent 
disabling; coronary artery disease, rated as 100 percent 
disabling; and type 2 diabetes mellitus with neuropathy, 
rated as 20 percent disabling.  The veteran contends that he 
has loss of use of his lower extremities such as to preclude 
locomotion without the aid of a walker or wheelchair.

It is clear from the veteran's presentation that his focus is 
on disability caused by the service-connected coronary artery 
disease.  A review of the veteran's claims folder indicates 
that the remaining service-connected disabilities have little 
or no impact on the matter before the Board, which in essence 
concern ambulation.  The veteran himself does not appear to 
contend that the other service-connected disabilities are 
relevant to the outcome of this case.

Mittleider concerns

Financial assistance to acquire specially adapted housing or 
a certificate of eligibility for a special home adaptation 
grant can only be granted for service-connected disabilities.  
See 38 U.S.C.A. §§ 1114, 2101 (West 2002).  

The Board is presented with a record on appeal which 
indicates that in addition to his service-connected 
disabilities, the veteran has a non service-connected status 
post right thalamic infarct with neuropathic pain involving 
the left lower extremity and brain damage due to trauma from 
a post-service 1963 tractor accident.  [The Board in an 
August 1984 decision denied service connection for a 
cerebrovascular accident and a head injury status post 
craniotomy.]  

In determining the veteran's eligibility for specially 
adapted housing benefits or a special home adaptation grant, 
it is incumbent upon the Board to identify, and disregard, 
any pathology associated with a nonservice-connected 
disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Discussion

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2007).  [Because 
the veteran has not lost the use of either upper extremity 
and is not blind, the other subparagraphs of 38 C.F.R. § 
3.809(b) are not for application in this case.  The veteran 
does not contend otherwise.]

The veteran contends that he has effectively lost the use of 
both legs.  As noted in the relevant law and regulations 
section above, to otherwise qualify for financial assistance 
in acquiring specially adapted housing, loss of use of both 
lower extremities, such as to preclude locomotion; or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion, must be demonstrated.  
See 38 C.F.R. § 3.809(b)(1), (3) (2007).

As has been discussed in the law and regulations section 
above, loss of use of the lower extremities is found in 
situations in which the regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion is required.  The veteran has a long-standing 
history of regular and constant use of a walker or wheelchair 
as a normal mode of locomotion.  In an undated statement 
submitted in or around January 2006, Dr. T.L.M., M.D. 
indicated that the veteran was wheelchair-bound.  The January 
2006 VA examiner in essence stated that the veteran cannot 
walk without an assistive device.  Similarly, Dr. S.W. in the 
November 2006 statement indicated that the veteran cannot use 
braces, crutches, or canes.  In other words, Dr. S.W. 
indicated that the veteran needed a walker or wheelchair for 
locomotion.  

The veteran does have a limited ability to walk up and down 
the stairs in his house, as reported to the January 2006 VA 
examiner and as noted by a VA doctor in a February 2006 
addendum to the report of the January 2006 examination.  
However, 38 C.F.R. § 3.809(d) indicates that the loss of use 
of the lower extremities can be found even when occasional 
locomotion without the use of a wheelchair, braces, crutches 
or canes may be possible.  More importantly, the July and 
November 2006 statements from Dr. S.W. reflect that the 
veteran now needs a wheelchair lift for stairs and that he is 
unable to use stairs due to falls resulting from 
incoordination, weakness, and dizziness.  Therefore, the 
Board concludes that the veteran's ability to walk up and 
down stairs without the use of a wheelchair, braces, crutches 
or canes as of early 2006 does not demonstrate that he does 
not need the regular and constant use of a walker or 
wheelchair as a normal mode of locomotion.

The remaining matter is whether the veteran has loss of use 
of the lower extremities due to his service-connected 
coronary artery disease rather than to the non service-
connected post-service brain trauma.  There is conflicting 
evidence on this matter.

In his November 2006 statement, Dr. S.W. noted that the 
veteran cannot use braces or crutches because of his low 
ejection fraction.  In other words, Dr. S.W. indicated that 
the veteran's coronary artery disease is so severe that he 
cannot use braces or crutches, much less walk without braces 
or crutches.  Dr. S.W. added that while the veteran has 4/5 
strength in both lower extremities, his gait is extremely 
unstable and that he is unable to sustain any activity for 
even a short duration because of his heart problems.  

Evidence against the claim includes an April 1993 statement 
from Dr. D.D.L, M.D, and a report of a June 1995 VA 
examination.  Dr. D.D.L. noted that the veteran had a 
thalamic stroke in 1981 with residual left-sided pain 
syndrome and mild left lower extremity weakness.  The June 
1995 VA examiner diagnosed brain damage due to trauma from a 
tractor accident in 1963 and due to a stroke in 1981 which 
had left the veteran with difficulty walking and loss of 
balance.  The June 1995 VA examiner also diagnosed 
arteriosclerotic heart disease with three known heart 
attacks, but the examiner did not relate the veteran's left-
side symptomatology involving both the left upper extremity 
and the left lower extremity, which resulted in difficulty in 
walking, or his loss of balance to his coronary artery 
disease.  Private medical records dated from 1999 to 2002 
show that the veteran has a status post right thalamic 
infarct with neuropathic pain involving the left lower 
extremity.
The Board observes that all of this evidence is many years 
old and evidently does not take into consideration any 
worsening of the veteran's service-connected cardiovascular 
disease. 

The report of a January 2006 VA examination reflects the VA 
examiner was unable to provide an opinion as to whether the 
veteran had loss of both lower extremities due to his 
service-connected coronary artery disease.  The examiner 
indicated that she was not certain that the veteran's cardiac 
disease kept him from walking.

In a February 2006 addendum to January 2006 VA examination, a 
VA physician stated that any loss of use of the lower 
extremities is due to multifactorial conditions and not just 
his coronary artery disease.  The VA doctor indicated that 
the veteran would be able to reasonably ambulate in a limited 
fashion even with his coronary artery disease.

The Board notes that the January 2006 VA examiner simply did 
not render an opinion as to whether the veteran's loss of use 
of both lower extremities is due to his coronary artery 
disease.  The February 2007 opinion appears to be predicated 
on an assumption that a limited ability to walk without the 
use of a wheelchair, braces, crutches or canes as of early 
2006 means that the veteran does not need the regular and 
constant use of a walker or wheelchair as a normal mode of 
locomotion.  
As noted above, 38 C.F.R. § 3.809(d) indicates that the loss 
of use of the lower extremities can be found even when 
occasional locomotion without the use of a wheelchair, 
braces, crutches or canes may be possible.  Therefore, the 
February 2007 opinion is based on a legally incorrect 
assumption.  Moreover, the February 2007 opinion in fact 
indicates that loss of use of the veteran's lower extremities 
is in part based on the veteran's coronary artery disease.

The Board's August 2005 remand was calculated to provide a 
medical opinion as to the relationship between the veteran's 
coronary artery disease and any loss of use of both lower 
extremities.  However, even after the August 2005 remand, the 
record still is unclear as to whether such a relationship 
exists.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence is in equipoise as to whether the 
veteran's service-connected coronary artery disease is of 
such severity that it results in a loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
without the aid of a walker or a wheelchair.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809(b)(1), (d).  

The Board therefore finds that the requirements for specially 
adapted housing have been met, and the appeal is granted to 
that extent.

2.  Entitlement to a certificate of eligibility for special 
home adaptations.

Relevant law and regulations

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2007).  [Emphasis added 
by the Board.]


Analysis

Because the Board has granted entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran's claim of entitlement to a certificate 
of eligibility for special home adaptations is rendered moot.  
As noted in the law and regulations section above, a special 
home adaptation grant may only be issued to a veteran who is 
not eligible for specially adapted housing.  See 38 C.F.R. 
§ 3.809a.  

Accordingly, the issue of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is dismissed as no benefit remains to be awarded and 
no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).

3.  Entitlement to an effective date earlier than January 31, 
1996 for the grant of service connection for coronary artery 
disease.

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A final decision may, however, be subject to 
revision on the basis of clear and unmistakable error (CUE).  
See 38 C.F.R. §§ 3.104, 3.105 (2007). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date for a grant of service connection becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on CUE.  In essence, 
the Court in Rudd held that there is no "freestanding" 
earlier effective date claim which could be raised at any 
time.  See Rudd, 20 Vet. App. at 299.



Factual background

The Board believes that a brief factual background on the 
history of the veteran's claim will assist in explaining the 
analysis of this claim.

In the November 1999 decision, the Board granted service 
connection for coronary artery disease as secondary to the 
service-connected PTSD.  In a May 2000 rating decision, the 
RO assigned an effective date of January 31, 1996 for the 
grant of service connection for coronary artery disease and a 
noncompensable (zero percent) disability rating was assigned 
effective that same date.  The veteran was informed of that 
determination and of his appeal rights by way of a letter 
dated May 19, 2000.

In a June 2000 VA Form 646, statement of accredited 
representative in appealed case, the veteran's representative 
noted that the veteran's service-connected coronary artery 
disease warranted a higher rating.  Nothing was mentioned 
about the assigned effective date.

In October 2004, representatives of the veteran and VA 
entered into a "Stipulated Agreement" in which the parties 
agreed, in pertinent part, as follows: the veteran was to be 
assigned a 100 percent disability evaluation for service-
connected coronary artery disease, and the RO was to assign 
appropriate effective date(s) for the award of any benefits 
arising from the Stipulated Agreement.  Nothing was mentioned 
concerning the effective date of service connection.

In a February 2005 rating decision, the RO, pursuant to the 
settlement agreement, assigned an effective date of January 
31, 1996, the date of service connection, for the award of a 
100 percent disability rating for service-connected coronary 
artery disease.  The veteran was notified of this rating 
decision on July 1, 2005.

In June 2006, the veteran's former counsel expressly 
disagreed with the February 2005 rating decision as to the 
assignment of an effective date of January 31, 1996 for the 
award of a 100 percent disability rating for service-
connected coronary artery disease.  This amounted to a claim 
for an earlier effective date for the grant of service 
connection for coronary artery disease, since the effective 
date for the assignment of a disability rating cannot be 
earlier than the effective date of the grant of service 
connection.  

In a June 2007 informal hearing presentation, the veteran's 
current representative argued that an earlier effective date 
for service connection for coronary artery disease is 
warranted.  

Analysis

Issue clarification

As was explained above, pursuant to the Stipulated Agreement 
the AOJ assigned an effective date of January 31, 1996, the 
date of service connection, for the 100 percent disability 
rating for coronary artery disease.  The veteran has 
disagreed with the effective date.

The RO has characterized the issue as one involving 
entitlement to an earlier effective date for an increased 
rating for service-connected coronary artery disease.  
However, an effective date for a disability rating obviously 
cannot be earlier than the effective date for the grant of 
service connection for that disability.  The veteran 
therefore has actually claimed entitlement to an earlier 
effective date for the grant of service connection.  

It is clear that however the issue was denominated in the 
past, it was adjudicated by the AOJ as involving an earlier 
effective date for service connection.  See, e.g., the July 
2006 statement of the case (SOC), pages 18-19.  Also, the 
veteran's representative has specifically argued that an 
earlier effective date for service connection, not an 
increased rating, for coronary artery disease is warranted.  
See June 2007 informal hearing presentation, page 3.  



Discussion

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for the grant of service connection for coronary artery 
disease must be dismissed.  The January 31, 1996 effective 
date of the grant of service connection for coronary artery 
disease was established in the May 2000 rating decision, 
notice of which the veteran received on May 19, 2000.  The 
veteran thereafter had one year in which to file a notice of 
disagreement as to the effective date assigned.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  He 
did not do this, and the unappealed May 2000 rating decision 
became final as to the effective date for the grant of 
service connection for coronary artery disease.  See 38 
C.F.R. § 20.1103 (2007).

The first suggestion from the veteran that he had any 
disagreement with the effective date of the grant for service 
connection for coronary artery disease was the statement 
mailed in June 2006 from his then attorney.  That document, 
however, was submitted over five years after the time period 
for filing a notice of disagreement for the effective date of 
the grant of service connection had expired.  The June 2006 
communication from the veteran's attorney cannot serve as a 
valid notice of disagreement as to that issue.  

None of the veteran's former counsel or his current 
representative (who also represented the veteran prior to the 
appointment of his counsel) ever statements explicitly or 
implicitly raised the issue of the veteran's entitlement to 
an earlier effective date for the grant of service connection 
for coronary artery disease prior to June 2006.

In short, if the veteran believed that the effective date for 
the grant of service connection for coronary artery disease 
assigned by the May 2000 rating decision was incorrect, his 
proper recourse was to file a notice of disagreement 
regarding effective date within one year of being notified of 
the RO's decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Because the veteran did not do this, the May 2000 
rating decision became final as to the effective date of the 
grant of service connection for coronary artery disease.  
That being the case, the veteran is left with only one option 
in his attempt to obtain an earlier effective date: a claim 
alleging that the May 2000 rating decision contained CUE as 
to the effective date of the grant of service connection for 
coronary artery disease.  See Rudd, supra.  

In this case, the veteran has not suggested that the May 2000 
rating decision contained CUE.  The matter of whether the May 
2000 rating decision contained CUE is therefore not before 
the Board.  The May 2000 rating decision therefore being 
final as to the matter of effective date for the grant of 
service connection for a coronary artery disease, and in the 
absence of a properly appealed CUE claim, the Board must 
dismiss the current putative earlier effective date claim.  
See Rudd, 20 Vet. App. at 300.

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing, and that the RO did not address this basic 
principle.  This may be because there was some confusion at 
the time concerning whether earlier effective date claims 
could be raised at any time, notwithstanding the clear 
meaning of the law and VA regulations.  Any such confusion 
has, however, been dissipated via the decision of the Court 
in Rudd.

Finally, the Board wishes to make it clear that the 
Stipulated Agreement in no way addressed or challenged the 
effective date assigned for service connection, January 31, 
1996.  That matter was not on appeal at that time, and indeed 
as indicated above it had not been raised in any way, shape 
or form prior to that time.  The Stipulated Agreement merely 
left it to the AOJ to assign an effective date for the 100 
percent rating, which the AOJ did.  The earliest date that a 
100 percent disability rating  could be granted was the date 
of service connection, January 31, 1996, which was the date 
assigned.    

In short, the Board does not view the Stipulated Agreement as 
in any way modifying  
the statutory requirement that disagreement be expressed as 
to the effective date of service connection within one year 
after the rating decision.  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board may 
dismiss any appeal which is not timely filed.  Moreover, the 
Court made it abundantly clear in Rudd that dismissal was 
required due to the lack of a proper claim.  See Rudd, 
20 Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to filing a CUE claim.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  Entitlement to an effective date earlier than January 31, 
1996 for the grant of SMC based on housebound status.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2007).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2007).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2007).

An informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2007).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

SMC

VA provides additional or "special" monthly compensation for 
certain service-connected disabilities, as specified by the 
provisions of 38 U.S.C.A. §§ 1114(k)-(s) (West 2002) and 38 
C.F.R. § 3.350 (2007).

SMC is payable at the housebound rate if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

The Court has held that leaving one's house for medical 
purposes cannot, by itself, serve as the basis for finding 
that one is not substantially confined for purposes of SMC-
housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 
540 (2006).

Effective dates - housebound SMC

A specific regulation applies to the effective date of awards 
of SMC based on housebound status.  See 38 C.F.R. § 3.401 
(2007).  Awards of pension or compensation payable to or for 
a veteran will be effective as follows regarding housebound 
benefits:

(1) Except as provides in 38 C.F.R. § 3.400(o)(2), 
the date of receipt or the date when entitlement 
arose, whichever is later.  However, when an award 
of pension or compensation based on an original or 
reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional 
pension or compensation payable by reason of need 
for aid and attendance or housebound status shall 
also be awarded for any part of the award's 
retroactive period for which entitlement to the 
additional benefit is established.  

(2) Date of departure from hospital, institution, 
or domiciliary.

38 C.F.R. § 3.401(a)(1)-(2) (2007).

Factual Background 

The Board believes that a brief factual background on the 
history of the veteran's claim will assist in explaining the 
analysis of this claim.

On October 21, 1994, the veteran claimed that he was 
housebound because of psychiatric symptomatology.

In a July 1995 rating decision, service connection was 
granted for PTSD effective October 21, 1994.  In an August 
1996 rating decision, a 100 percent disability rating was 
assigned for PTSD effective October 21, 1994.  In the 
November 1999 decision, the Board denied a claim for an 
effective date earlier than October 21, 1994 for the grant of 
service connection for PTSD, and granted service connection 
for coronary artery disease as secondary to the service-
connected PTSD.  In a May 2000 rating decision, the RO 
assigned an effective date of January 31, 1996 for the grant 
of service connection for coronary artery disease; a 
noncompensable (zero percent) disability rating was assigned.  
In a July 2002 rating decision, service connection was 
granted for type 2 diabetes mellitus effective January 31, 
2001; a 20 percent disability rating was assigned.  

In October 2004, representatives of the veteran and VA 
entered into a "Stipulated Agreement" in which the parties 
agreed, in pertinent part, as follows: the veteran was to be 
awarded disability compensation benefits under the provisions 
of 38 U.S.C. § 1114(s), and the RO was to assign the 
appropriate effective date(s) for the award of any benefit(s) 
arising from this Stipulated Agreement.  This was implemented 
by the Court by means of an Order issued in November 2004.

In the February 2005 rating decision, the RO, pursuant to the 
settlement agreement, assigned an effective date of January 
31, 1996, for the award of a 100 percent disability rating 
for service-connected coronary artery disease.  In that 
rating decision, SMC based on housebound status was granted 
effective January 31, 1996, based on the veteran having two 
distinct and separate service-connected disabilities, each 
rated as 100 percent disabling.

Analysis

Initial comment

Unlike with respect to the previous issue, Rudd does not 
apply.  The initial assignment of an effective date for SMC 
was in February 2005; the veteran was notified of that 
decision in July 2005, and he disagreed with that decision in 
June 2006, within the statutory one year period.

The representative's contentions

In the June 2007 informal hearing presentation, the veteran's 
current representative argued that the veteran is entitled to 
an earlier effective date for the grant of SMC based on 
housebound status because the veteran was permanently 
housebound as of October 1994 and because the grant of 
service connection for coronary artery disease should have 
been October 18, 1994 with an assigned 60 percent disability 
rating.  

As to the representative's argument, as has been discussed in 
detail above the Board has dismissed the veteran's claim of 
entitlement to an effective date earlier than January 31, 
1996 for the grant of service connection for coronary artery 
disease.  Thus, prior to January 31, 1996, the veteran only 
had one service-connected disability, PTSD, which was rated 
100 percent disabling effective October 21, 1994.  Therefore, 
an effective date earlier than January 31, 1996 for the grant 
of SMC based on housebound status can only be granted based 
on the service-connected PTSD; the coronary artery disease 
was not service connected before that date and cannot be 
considered. 

Thus, in determining the veteran's eligibility for SMC based 
on housebound status prior to January 31, 1996, it is 
incumbent upon the Board to identify, and disregard, any 
pathology associated with a disability that is either 
currently nonservice-connected or was not service-connected 
prior to January 31, 1996.  In this case, the significant 
disability which was not service connected at that time was 
coronary artery disease.  

Discussion

As has been set out in the law and regulations section above, 
the effective date of the award of SMC is the date of the 
claim or the date entitlement arose, whichever is later.  

The Board finds that the veteran first raised the issue of 
entitlement to SMC based on housebound status due to his PTSD 
when he filed his claim for PTSD on October 21, 1994 because 
he indicated that he was housebound because of psychiatric 
symptomatology.  Therefore, the date of the veteran's claim 
for SMC based on housebound status is October 21, 1994.  
Since the veteran had no service-connected disabilities prior 
to October 21, 1994, an effective date for SMC based on 
housebound status obviously cannot be earlier than October 
21, 1994.  

The question to be answered by the Board, therefore, is when 
entitlement to SMC arose, that is whether the veteran was 
permanently housebound on or after October 21, 1994 and prior 
to January 31, 1996 based only on his service-connected PTSD.

The evidence arguably in favor of the veteran's claim is a VA 
Form 21-4138 (statement in support of claim) received on 
October 21, 1994.  The evidence against the veteran's claim 
are the reports of VA examinations dated from December 1994 
to June 1995, a report of a November 2005 private 
psychological evaluation, and a December 1995 VA Form 21-4138 
from the veteran.

In his VA Form 21-4138 received on October 21, 1994, the 
veteran asserted the following:

I'am (sic) very housebound as I cannot do anything 
for entertainment such as the movies because of the 
noise and the crowds and it gets on my nerves, I 
can't stand being around crowds, I can't even go to 
church because I can't stand the singing as it gets 
on my nerves.

Fairly read, the veteran's contemporaneous statement 
indicates that he was housebound solely due to his PTSD.  

The Board's task is to evaluate the veteran's statement in 
light of all of the evidence of record.  In adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  

Significantly, in the Board's estimation, the report of a 
December 1994 VA examination for housebound status reflect 
that the veteran was able to leave his apartment or immediate 
premises and that he could walk one to three blocks with his 
spouse.  The reports show that the veteran could walk at 
least 20 minutes every other day and that he got out of his 
apartment daily in the summertime.  

The report of a June 1995 VA examination for housebound 
status shows that the veteran never left his home or 
immediate premises by himself.  However, the June 1995 VA 
examiner attributed this restriction to mainly the veteran's 
immobility from his brain damage due to head trauma in 1963 
and the residuals of his stroke in 1981, as well as some 
difficulty in concentration.  

The report of a November 1995 private psychological 
evaluation reveals that the veteran only remained home 80 
percent of the time.  Put another way, the psychologist 
indicated that the veteran was not at home 20 percent of the 
time.  In that regard, the psychologist noted that the 
veteran went to a grocery store with his spouse and that he 
attended an hour-long modified exercise program five times a 
week.  

In a December 1995 VA Form 21-4138, the veteran reported that 
he went with his spouse to a grocery store in September 1995.

The Board places great weight on this evidence of record, 
which includes several medical reports, all showing that the 
veteran did in fact regularly leave his house for various 
purposes, not exclusively to seek medical treatment.  See 
Howell, supra.  

The Board does not necessarily disagree with the veteran's 
statement that the veteran did not like crowds and that he 
had stopped going to the movies and his church because of 
that dislike.  However, this is not the same as being 
substantially confined, as a direct result of service-
connected PTSD, to his dwelling or the immediate premises.  

In sum, the totality of the evidence clearly demonstrates 
that the veteran was not substantially confined, as a direct 
result of his service-connected PTSD, to his dwelling or the 
immediate premises prior to January 31, 1996.  

For these reasons, an effective date for SMC based on 
housebound status earlier than the currently assigned January 
31, 1996 is not warranted.  The benefit sought on appeal is 
accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

The veteran's claim of entitlement to a certificate of 
eligibility for special home adaptations is dismissed as 
moot.

The claim of entitlement to an effective date earlier than 
January 31, 1996 for the grant of service connection for 
coronary artery disease is dismissed.

An effective date earlier than January 31, 1996 for the grant 
of SMC on the account of housebound status is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


